Citation Nr: 0029286
Decision Date: 11/06/00	Archive Date: 12/28/00

DOCKET NO. 96-34 003               DATE NOV 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to an increased evaluation for service-connected
retro patellar pain syndrome of the right knee, currently evaluated
as noncompensably disabling.

2. Entitlement to an increased evaluation for retro patellar pain
syndrome of the left knee, currently evaluated as noncompensably
disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1992 to November 1994.

This appeal arises from an October 1995 rating decision from the
North Little Rock, Arkansas, Regional Office (RO) that, in
pertinent part, awarded service connection for left knee retro
patellar pain syndrome and right knee retro patellar syndrome, but
that assigned a noncompensable evaluation for each knee disability.
On February 9, 1998, the Board of Veterans' Appeals (Board)
remanded the two claims regarding the veteran's knees for
additional evidentiary development, including the performance of a
Department of Veterans Affairs (VA) examination. The RO has
attempted to complete all of the requested evidentiary development,
and the veteran's claims are now ready for further disposition.

FINDINGS OF FACT

1. All of the evidence necessary for an equitable disposition of
the veteran's claims has been obtained.

2. During active service, the veteran was treated for varying
complaints of left and right knee pain.

3. The veteran was scheduled for various VA examinations to assess
the severity of her knee disabilities, but she was able to appear
at only two such examinations (in September 1995 and October 1998).

4. The veteran has exhibited full active range of motion of both
knees at various times, including service examinations, VA
treatment, and two VA examinations (in September 1995 and October
1998).

2 -

5. On the October 1998 VA examination, the veteran was found to
have minimal degenerative joint disease of both knees, and she was
diagnosed with degenerative arthritis.

CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation for degenerative
arthritis of the right knee, retro patellar pain syndrome are met
on the basis of the October 1998 VA examination. 38 U.S.C.A. 1155
(West 1991); 38 C.F.R. 4.71a, Diagnostic Codes 5003, 5256-5261
(1999).

2. The criteria for a 10 percent evaluation for degenerative
arthritis of the left knee, retro patellar pain syndrome are met on
the basis of the October 1998 VA examination. 38 U.S.C.A. 1155
(West 1991); 38 C.F.R. 4.71a, Diagnostic Codes 5003, 5256-5261
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although each knee disability is a separate disability for rating
purposes, since the evidence that has been obtained often relates
to both knees, in order to simplify the analysis and to avoid
repetition, the Board will examine the evidence pertaining to each
claim together.

Technically, the claims presently on appeal are not claims for
increased ratings since they involve original claims for service
connection. See Fenderson v. Brown, 12 Vet. App. 119, 125-26 (1999)
("the distinction between an original rating and a claim for an
increased rating may be important ... in terms of determining the
evidence that can be used. . ."). These claims arise from the
veteran's August 1995 claim for service connection for the knee
disabilities and from the October 1995 rating decision that awarded
service connection for each of the knee disabilities at a
noncompensable disability rating level.

3 -

Under 38 U.S.C. 5107(a) (West 1991), VA has a duty to assist only
those claimants who have submitted well grounded (i.e., plausible)
claims. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied
sub nom. Epps v. West, 118 S.Ct. 2348 (1998). The threshold
question is whether a claimant has submitted evidence sufficient to
justify a belief by a fair and impartial individual that the claim
is well-grounded. If a claimant meets this threshold requirement,
VA's duty to assist in developing the facts pertinent to the claim
under 38 U.S.C.A. 5107 is triggered.

A well-grounded claim requires competent evidence to the effect
that the claim is "plausible" or "possible." Epps, 126 F.3d at
1468. In determining whether a claim is well-grounded, the
supporting evidence is presumed to be true. King v. Brown, 5 Vet.
App. 19, 21 (1993). A claim for an increased rating "is generally
well grounded under 38 U.S.C.A. 5107(a) when a claimant indicates
that a service- connected disability has increased in severity."
Colayong v. West, 12 Vet. App. 524, 532 (1999).

The Board finds that the veteran's knee disability claims are well
grounded on the basis of her statements regarding the severity of
her worsening pain and descriptions of pain on certain motions,
such as bending and stooping or prolonged standing or walking.
Accordingly, VA's duty to assist the appellant in the development
of these claims has been triggered. The veteran has not indicated
that additional evidence is forthcoming or should be obtained with
respect to any of the rating claims on appeal. Moreover, VA has
afforded the veteran several examinations and has attempted to
develop the veteran's claims pursuant to specific instructions
based on the Board's February 1998 remand, which was designed to
ensure that the veteran's claims were fully developed and that VA
provide the maximum possible assistance regarding these claims. VA
has now fulfilled the duty to assist the veteran in seeking to
obtain relevant evidence of which it has notice. The Board now
turns to the evaluation of the veteran's claims for higher
evaluations for her service-connected left and right knee
disabilities.

- 4 -

The veteran's knee disabilities can be potentially evaluated for VA
rating purposes under VA's Schedule for Rating Disabilities, 38
C.F.R. 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260,
and 5261 (1999). Each of the right and the left knee disabilities
is currently evaluated as noncompensably disabling.

Under DC 5256, a 30 percent rating (the lowest available rating) is
warranted where ankylosis of the knee results in favorable angle in
full extension or in slight extension between zero and 10 degrees.

Under DC 5257, a 10 percent rating is warranted for other
impairment of the knee where recurrent subluxation or lateral
instability is slight.

Under DC 5258, a 20 percent rating is warranted where cartilage,
semilunar, is dislocated, with frequent episodes of "locking,"
pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted where removal of
semilunar cartilage is symptomatic.

Under DC 5260, a noncompensable rating is warranted where leg
flexion is limited to 60 degrees, and a 10 percent rating is
warranted where leg flexion is limited to 45 degrees.

Under DC 5261, a noncompensable rating is warranted where leg
extension is limited to 5 degrees, and a 10 percent rating is
warranted where leg extension is limited to 10 degrees.

The Board now reviews the history of the veteran's knee
disabilities, her subjective complaints, the treatment records, and
the various medical and vocational evaluation reports. The Board
also bears in mind that the instant appeals are derived from the
veteran's original claims for service connection and "staged
ratings" may be applicable; in other words, the Board will consider
whether different ratings may be warranted over the course of the
years that the veteran's knee disability claims have been pending.
See Fenderson, 12 Vet. App. at 125-26.

5 -

On her entry into active military service, the only pertinent
medical notation was that of a scar on her right knee. The veteran
complained of having a knot on her left knee and of having
bilateral knee pain when walking or running in August 1992. There
was full range of motion, and there was no meniscus pain. There was
no ligament pain, positive strength, and negative entrapment. The
assessment was knee pain with low back pain syndrome. The next
month, September 1992, the veteran complained of knee pain when
walking, running, and standing. That month, there was also
tenderness of the left knee. The veteran also described having a
large lump that had seriously started to bother her; the knot was
located below the left knee. There was full range of motion of the
left knee. The assessment was probable tendinitis or bursitis.

In November 1992, the veteran was seen for right leg complaints
following a march. On her right leg, there was no edema or
ecchymosis, but there was mild tenderness on palpation on the
medial aspect of the right tibia. Her profile was limited to no
running, marching, or jumping for one week. In December 1992,
complaints of pelvic pain persisted, but her gait was normal, and
the assessment was strain.

In January 1993, the veteran reported experiencing a stabbing pain
on walking and feeling as if the knee cap were going to fall off.
There was intermittent left knee pain over the past several days
that was manifested only occasionally on running with a sharp pain
over the superior midline patella. There was no swelling, locking,
giving out, knee laxity, or effusion. The assessment was chronic
knee pain.

In February 1993, she presented with complaints of upper pelvic
pain and left knee pain. At that time, she reported feeling a
"knot" underneath the patellar bone, which felt as if someone were
jabbing at her knee.

The veteran reiterated left knee complaints in May 1993, with the
pain appearing in the left knee cap area. While the knee did not
appear swollen, she complained of pain when normal pressure was
placed on the knee from walking.

6

In November 1993, the veteran reported right knee pain. There was
no swelling or ecchymosis, but there was positive patellar grind.
The assessment was patello- femoral pain syndrome. Soon thereafter,
in January 1994, examination of her right knee for complaints of
pain revealed positive patellar grind, but no swelling or
ecchymosis. The assessment was retro patellar pain syndrome. The
accompanying X-ray report indicated that there were no loose bodies
in the right knee, and the joint spaces were well maintained. There
was a round sclerotic area involving the mid and posterior lateral
aspect of the femoral metaphysis. Its appearance and position
suggested that this was a healing fibrous cortical defect. There
was no periosteal reaction or soft tissue mass in association.

Right knee pain continued into February 1994 and March 1994. That
latter month, she reported that the right knee pain extended to the
foot and hurt around the knee area. There was a constant, throbbing
pain. The assessment was a possible stress fracture of the right
knee. On further evaluation of the right knee, she was assessed as
having a healing femoral condyle defect of the right knee.
Subsequently, in April 1994, she reported that while her right knee
did not hurt as much, it bothered her on prolonged standing. There
was a very small pocket of effusion of the inferior lateral patella
of the right knee, but there was full active range of motion. The
assessment was resolving right knee pain.

In May 1994, while the veteran's right retro patellar pain syndrome
was resolving, there were increasing left tibial tuberosity
symptoms with resisted quads, and the assessment was left quad
insertion tendinitis, Osgood Schlatter's disease.

Complaints of right knee pain persisted into August 1994, when the
assessment was possible right anterior collateral ligament strain.
On examination, the assessment was chronic right knee pain.

The Board also notes that the veteran's service medical records
include several physical profiles imposing restrictions on her
activity due to chronic knee pain and retro patellar pain syndrome.

7 -

In August 1994, she was seen for chronic right knee pain. In
September 1994, she complained of persistent bilateral knee pain,
that was higher on the right and that worsened on prolonged
flexion, occasionally with the accordion effect on running. Her
gait was normal, and there was no edema, ecchymosis, or deformity,
and the Lachman, McMurray's and drawer tests were negative. The
assessment was "RPPS," or retro patellar pain syndrome.

On her October 1994 separation medical examination report, there
was no mention of knee problems. However, on the accompanying
separation medical history report, the veteran specifically noted
that she had had or was then having swollen or painful joints; she
also noted that she had been having problems with her knees and
that she had been taking several over-the-counter medications to
ease the pain. There was a further notation on that medical history
report of chronic knee pain.

The veteran contends that she develops increasing pain whenever she
stoops or bends down on her knees at work. She also reported having
right pelvic pain since 1993 that worsened on prolonged standing.

The veteran underwent a VA general medical bones and joints
examination in September 1995. She complained of an aching
sensation in her left knee on and off since 1992 (during active
service), and the pain worsened with prolonged standing or walking.
She also complained of a popping sensation in the right knee while
walking. She denied having suffered any trauma or experiencing any
swelling, warmth, redness, stiffness, or weakness of any of the
joints. On physical examination, straight-leg raising was negative
bilaterally. Hip range of motion was full. Examination of the right
knee revealed no deformity or swelling with full range of motion.
Examination of the left knee revealed no increase in warmth,
tenderness, or crepitus, and the left knee had full range of
motion. Ankle examination was negative. The veteran was able to
stand on her toes and heels, and she was able to walk on her toes
with some difficulty while walking on her heels. However, she was
unable to squat completely. The X-ray of the left knee was read as
normal. The only pertinent diagnosis was left knee strain.

8 -

VA treatment records chronicle treatment for various knee
complaints. A September 1995 radiographic examination of the
veteran's left knee revealed normal alignment and joint spaces with
no fracture or dislocation. In April 1996, the veteran was examined
for complaints of left knee pain. She reported suffering increasing
knee pain since February 1996, when she began working at a factory
that required her to bend and stoop. The pain would last four
hours, and it was exacerbated by stooping and bending. On physical
examination, there was full range of motion of the knee with a
questionable small effusion of the prepatellar bursa with no heat
or warmth. A prior X-ray, from September 1995, was characterized as
normal. In April 1996, the veteran was treated for arthritis. In
May 1996, she was treated for chondromalacia of the patella. In
June 1996, she was treated for unspecified joint pain and
subsequently for left knee complaints.

The veteran was scheduled for a VA joints and muscles examination
in May 1997, but she failed to report for the examination.

The veteran underwent a VA joints examination in October 1998.
Subjectively, she had pain and stiffness, but no instability, in
both of her knees. Having started in 1992 during active duty, the
condition had progressively worsened. Sometimes the pain was
relieved by active relaxation. She had no history of swelling or
redness. The only medications she used were Tylenol and over the
counter medications. She did not use crutches, a brace, or a cane.
She had never had surgery or injury. There was no evidence of
subluxations or of constitutional symptoms. In her employment as a
waitress, standing was painful. On physical examination, the
veteran was not in any acute distress. The examination of her knees
revealed bilateral flexion at 140 degrees, and extension to zero
degrees bilaterally. Stability of the medial and collateral
ligaments had no movement. Anterior and posterior cruciate
ligaments had less than five millimeters of movement. Medial and
lateral meniscus McMurray testing was negative bilaterally. The
diagnosis was degenerative arthritis. The accompanying x-ray report
noted intact cortical margins with adequate osseous density, but
minimal narrowing of the medial knee joint space on the right knee.
On the left knee, the x-rays revealed intact cortical margins with

- 9 -

adequate osseous density, but maybe minimal narrowing of the knee
joint space. The impression was that there may be minimal arthritic
changes of both knees with slight narrowing of the medial knee
joint compartment on the right knee and both compartments on the
left knee. Otherwise, the knees were within normal limits. On an
addendum, the examining VA physician noted that on the x-rays,
there may be minimal degenerative joint disease of both knees,
minor abnormality. However, the examining physician also requested
an orthopedic specialty examination because this particular
examining physician was not trained with any special- orthopedics
skills.

The Board's review of the veteran's claims is hampered by her
failure to report for the requested medical examinations that were
necessary to assess the severity of any disabilities. The United
States Court of Appeals for Veterans Claims (Court) has held in the
context of a well grounded claim that the duty to assist is not a
"one-way street" and that "[i]f a veteran wishes help, he cannot
passively wait for it in those circumstances where he may or should
have information that is essential in obtaining the putative
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The
Board is aware of the veteran's argument that she did not receive
notice of all of the scheduled examinations. However, most
recently, following the October 1998 examination, she was scheduled
to undergo a VA examination with a specialist. Indeed, in a
November 1999 telephone call to the RO, the veteran asked if her
claim could be rated on the evidence of record.

The Secretary has also promulgated a regulation that addresses
failure to report for examinations. The regulation, 38 C.F.R. 3.655
(1999), provides as follows:

(a) General. When entitlement or continued entitlement to a benefit
cannot be established or confirmed without a current VA examination
or reexamination and a claimant, without good cause, fails to
report for such examination, or reexamination, action shall be
taken in accordance with paragraph (b) or (c) of this section as
appropriate. Examples of good cause include, but are not limited
to, the illness or hospitalization of the claimant, death of an
immediate family member, etc. For purposes of this section, the
terms examination and reexamination include periods of hospital
observation when required by VA. 
(b) Original or reopened claim, or claim for increase. When a

10-

claimant fails to report for an examination scheduled in
conjunction with an original compensation claim, the claim shall be
rated based on the evidence of record. When the examination was
scheduled in conjunction with any other original claim, a reopened
claim for a benefit which was previously disallowed, or a claim for
increase, the claim shall be denied.

In this case, the veteran's claims arise from original claims for
service connection for the two knee conditions. Therefore, the
first sentence of 38 C.F.R. 3.655(b) is applicable, and the failure
of the veteran to report for certain of the examinations
necessitates that the Board render its decision "based on the
evidence of record." The Board remanded the veteran's claims for
further evidentiary development and readjudication in February
1998, including for a consideration of the principles discussed in
DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995). That remand
imposed certain obligations upon VA to comply with the remand
order. Cf Stegall v. West, 11 Vet. App. 268, 272 (1998). However,
in this particular case, the RO has sought on numerous occasions to
schedule the veteran for the appropriate examinations, and the
veteran has been notified of the need for such examinations.
Moreover, the RO afforded her opportunities to undergo the
requested VA examinations after she informed the RO that she had
not received notice of prior VA examinations. Therefore, the Board
must adhere to the requirements of 38 C.F.R. 3.655 and consider the
veteran's disability rating claims based on the evidence of record.

The Board now examines the evidence of record in light of the
potentially applicable diagnostic codes.

DC 5256 involves ankylosis of the knee, but there is no evidence of
ankylosis of either of the veteran's knees. Therefore, this
diagnostic code does not guide the Board in the review of these
claims.

DC 5258 involves dislocations of semilunar cartilage with frequent
episodes of "locking," pain, and effusion into the joint. In this
case, there is no evidence whatsoever of a dislocated cartilage. On
the contrary, radiographic reports found no evidence of fracture or
of dislocation. The one report of a possible stress fracture

was in March 1994, but that possibility was superseded by  an
assessment of a healing femoral condyle defect of the right knee.
Therefore, DC 5258 is not relevant to the veteran's claims.

Similarly, DC 5259 involves removal of the semilunar cartilage, and
in this case, the veteran's knees are intact, and there is no
removal of semilunar cartilage on either knee. Therefore, DC 5259
is not appropriate.

The most pertinent diagnostic codes are DC 5257, which encompasses
other impairments of the knee; DC 5260, which relates to limitation
of leg flexion; and DC 5261, which relates to limitation of leg
extension.

As an initial matter, the Board notes that none of the examinations
or treatment records suggests that there is limitation of motion of
either of the veteran's knees. On the contrary, all available
measurements (including the September 1995 VA examination and the
October 1998 VA examination, as well as the various VA and service
treatment records) found full range of motion.

Admittedly, one of the reasons why the Board remanded the veteran's
claims in February 1998 was to afford the veteran an examination to
assess her knees in light of DeLuca. In DeLuca v. Brown, 8 Vet.
App. 202, 206 (1995), the Court held that the rule against
pyramiding of benefits (see 38 C.F.R. 4.14 (1999)) "does not forbid
consideration of a higher rating based on a greater limitation of
motion due to pain on use including flare-ups." See also Schafrath
v. Derwinski, 1 Vet. App. 589, 592-93 (1991). In addition, the
Court stated that an examination should consider "the degree of
additional range-of-motion loss due to any weakened movement,
excess fatigability, or incoordination." DeLuca, 8 Vet. App. at
207; see 38 C.F.R. 4.45 (1999). Examinations should include an
assessment of the degree of limitation of motion due to pain,
weakened movement, excess fatigability, or incoordination. See 38
C.F.R. 4.40, 4.45 (1999). Additionally, under 38 C.F.R. 4.59
(1999), "[t]he joints involved should be tested for pain on both
active and passive motion, in weight-bearing and nonweight-bearing
and, if possible, with the range of the opposite undamaged joint."
Indeed, the veteran has

12 -                                                              

indicated that she experiences pain on various activities, such as
prolonged wailing or standing, bending, and stooping. However,
since the veteran was unable to report for all of the requested
examinations, the Board is constrained to review the veteran's
claims based on the evidence of record. See 38 C.F.R. 3.655(b). The
evidence of record provides no measurable basis for assigning a
disability rating based on limitation of motion due to pain,
weakened movement, excess fatigability, or incoordination.
Therefore, DC 5260 and DC 5261 do not provide a basis for assigning
a compensable rating to either of the veteran's knees based on
limitation of active motion or of passive motion.

Additionally, there is no evidence of recurrent subluxation or
lateral instability, thus not warranting a compensable rating under
DC 5257.

However, the veteran's representative has raised the possibility of
another potentially applicable diagnostic code. Under 38 C.F.R.
4.71a, DC 5003 (1999), ratings may be assigned for degenerative
arthritis. Such ratings are based on limitation of motion of the
affected part, but if there is no limitation of motion, a 10
percent rating is warranted with X-ray evidence of involvement of
two or more major joints or two or more minor joint groups.  A 20
percent rating is warranted with X-ray evidence of involvement of
two or more major joints or two or more minor joint groups, with
incapacitating exacerbations.

In the veteran's case, the most recent available VA examination in
October 1998 found minimal degenerative joint disease and
degenerative arthritis of both knees. While the veteran reports
having symptoms, such as pain on various motions and activities,
she has not described any of these symptoms as incapacitating.
Therefore, while a 20 percent rating based on incapacitating
exacerbations due to degenerative arthritis is not warranted, the
X-ray evidence of the involvement of two major joints (the right
and the left knee) warrants a 10 percent rating for each of these
disabilities. See 38 C.F.R. 4.71a, DC 5003 (where limitation of
motion of specific joint or joint groups involved is noncompensable
under appropriate diagnostic codes, a 10 percent rating "is for
application for each such major joint or

13 -                                                              
   
group of minor joints affected by limitation of motion, to be
combined, not added under diagnostic code 5003").

Accordingly, the Board will assign a 10 percent rating for
degenerative arthritis of the right knee, retro patellar pain
syndrome, and a 10 percent rating for degenerative arthritis of the
left knee retro patellar pain syndrome. The ratings are to be
combined, not added under DC 5003. See 38 C.F.R. 4.71a, DC 5003.

In addition, in keeping with the precepts of Fenderson, supra, and
the concept of staged ratings, the first X-ray evidence of
arthritic involvement of the veteran's right and left knees was in
October 1998 on the VA examination. Therefore, the Board's award
commences from the date of that October 1998 VA X-ray report.

Finally, the Board notes that this award affects the prior award of
a 10 percent rating based on multiple, noncompensable service-
connected disabilities. See 38 C.F.R. 3.324 (1999). When
implementing today's decision, the RO should ensure that all
applicable procedural requirements are observed in changing the 10
percent rating currently in effect under 38 C.F.R. 3.324.

ORDER

A 10 percent rating for degenerative arthritis of the right knee,
retro patellar pain syndrome is granted, subject to the laws and
regulations governing the disbursement of government benefits. A 10
percent rating for degenerative arthritis of the left knee, retro
patellar pain syndrome is granted, subject to the laws and
regulations governing the disbursement of government benefits.

JEFF MARTIN
Veterans Law Judge 
Board of Veterans' Appeals 

- 14 - 



